— In an action, inter alia, to recover damages for wrongful death, plaintiff appeals from an order of the Supreme Court, Kings County (Pino, J.), dated April 29, 1981, which granted the defendant City of New York’s motion for summary judgment and dismissed the complaint as against that defendant. Order affirmed, with $50 costs and disbursements. Plaintiff seeks to recover damages resulting from the alleged negligence of the New York City Fire Department in responding to a fire in plaintiff’s apartment. Special Term properly dismissed the complaint as against the city. A municipality cannot be held liable for failure to provide adequate fire protection to an individual absent the existence of a special relationship between that individual and the municipality. {Weiner v Metropolitan Transp. Auth., 55 NY2d 175, 180; Florence v Goldberg, 44 NY2d 189,195.) Damiani, J. P., Titone, Mangano and Brown, JJ., concur.